Name: Commission Regulation (EEC) No 6/84 of 29 December 1983 amending quantitative limits fixed for imports of certain textile products (category 8) originating in Bulgaria
 Type: Regulation
 Subject Matter: international trade;  Europe;  trade;  leather and textile industries
 Date Published: nan

 No L 2/ 14 Official Journal of the European Communities 4. 1 . 84 COMMISSION REGULATION (EEC) No 6/84 of 29 December 1983 amending quantitative limits fixed for imports of certain textile products (category 8 ) originating in Bulgaria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 31 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 9 (2) thereof, Whereas Bulgaria has asked that the quantitative limit fixed for the Community and the share thereof allo ­ cated to Benelux for textile products of category 8 be increased in order to take account of the trend of trade flows ; Whereas under Article 9 (2) of Regulation (EEC) No 3589/82, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products of category 8 originating in Bulgaria, as fixed in Annex IV to Regulation (EEC) No 3589/82, are hereby amended for 1983 as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 December 1983 . For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 374, 31 . 12 . 1982, p . 106 . ANNEX - CCT heading No NIMEXE code ( 1983) Description Third country Member State Units Quantitative from 1 Janu; 31 December 61.03 A Men's and boys' under garments , in ­ cluding .collars , shirt fronts and cuffs : Bulgaria BNL 1 000 pieces 95 61.03-11 , 15 , 19 Men's and boys' shirts , woven , of wool , of cotton or of man-made textile fibres EEC 2 490